DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated July 27, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 14 and 18 have been amended.  No claims have been added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 112 (a) rejection of claims 4 and 17 has been fully considered and is persuasive based on the contents of paragraphs 0023 and 0024 with regard to operations 204 and 206.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(2) rejection of claims 1-3 and 5-13 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(2) rejection of claims 14-16 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(2) rejection of claims 18-20 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Grassadonia et al. (U.S. Patent Publication 2016/0125371, hereinafter referred to as Grassadonia) discloses the storing of what can be viewed in the broadest reasonable interpretation as a local profile and a remote profile if those two profiles are not required to be stored in a single location.  However the claim has now been amended to indicate that any profile includes both a local profile comprising a local identification and a remote profile comprising a remote identification and therefore the profiles as taught by Grassadonia do not meet this requirement.  Furthermore the particular storage arrangement of the profiles affects the mapping operation as the profile links the local identification of a profile to a corresponding remote identification that is part of the same profile.  This is not fairly taught or suggested by Grassadonia.  Furthermore no prior art was found in Examiner’s search that alone or in combination would correct this deficiency.  Therefore claims 1-20 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685